Citation Nr: 1709787	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-24 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine with spondylosis prior to October 23, 2012 and in excess of 40 percent thereafter.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from January 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board previously remanded this case for additional development in January 2015.  The case has been returned to the Board for appellate review.  


FINDING OF FACT

During the appeal period, degenerative disc disease at L5-S1 has been manifested with flexion to 30 degrees at worst with consideration of functional loss and without unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes having a total duration of at least four weeks during any 12-month period.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a disability rating of 40 percent, but not higher, for degenerative disc disease at L5-S1 have been met prior to October 23, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Code (DC) 5242 (2016).

2.  From October 23, 2012, the criteria for a disability rating in excess of 40 percent for degenerative disc disease at L5-S1 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Code (DC) 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The RO sent the Veteran VCAA notice in May 2010.  The letter advised the Veteran him of the type of evidence and information needed to substantiate his increased rating claim, and of his and VA's respective responsibilities in obtaining this evidence.  The AOJ also advised him as to how disability ratings and effective dates are assigned.

VA has satisfied the duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The service treatment records and post-service VA treatment records have been obtained.  In a January 2015 letter, the RO requested that the Veteran provide information and authorization for records from Dr. N.G.B.  The Veteran did not provide a completed authorization for those treatment records.  The Veteran was afforded VA examinations in November 2010 and October 2012.  The examinations are adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the lumbar spine examinations do not provide range of motion in weight bearing and non-weight bearing and active and passive motion, the Board finds that it may nonetheless proceed to adjudication of the claim.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  A remand for an additional examination of range of motion of the lumbar spine would not result in a higher rating, as a rating in excess of 40 percent would only be granted based on unfavorable ankylosis of the thoracolumbar spine.  

The AOJ is also found to have substantially complied with the Board's January 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).
All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and has provided adequate examinations to the Veteran.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Increased Rating for Degenerative Disc disease of the Lumbar Spine with Spondylosis

A March 2011 rating decision granted service connection for degenerative disc disease of the lumbar spine with spondylosis and assigned a 20 percent rating from April 2010.  A January 2013 rating decision granted a 40 percent rating from October 23, 2012.  The Veteran asserts that his disability is more severe than contemplated by the currently assigned rating.

The Veteran's lumbar spine disability is rated according to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; a 30 percent rating is awarded for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

There are several notes following the General Rating Formula criteria, which provide the following: First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome based upon Incapacitating Episodes provides that a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assignable with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assignable with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

The Veteran had a VA examination in November 2010.  The Veteran reported a history of back pain in service after lifting heavy weight such as tank tracks.  The Veteran reported fatigue, decreased motion, stiffness, and weakness.  He denied spasm.  He reported that his back pain was in the mid back.  Physical examination showed a normal gait.  There was no abnormal curvature of the spine.  Ankylsosis was not present.  The Veteran did not have muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  The Veteran had flexion to 60 degrees, extension to 25 degrees, left lateral flexion to 30 degrees, left lateral rotation to 20 degrees, right lateral flexion to 35 degrees, and right lateral rotation to 30 degrees.  There was objective evidence of pain on active motion.  There was objective evidence of pain following repetitive motion.  The Veteran did not have additional limitation after three repetitions of range of motion.  An x-ray of the spine noted impressions of "fairly marked lumbar spondylosis associated with a mild lumbar scoliosis, convexity to the left" and "marked L5-S1 discogenic disease with grade 1 spondylotic subluxation."

A VA treatment record dated in March 2011 shows that the Veteran called with complaints of difficulty sitting for long periods of time and pain down his legs.  The Veteran reported that he was considering back surgery.  A June 2011 VA treatment note shows that the Veteran was seen in the walk-in clinic with severe pain in his back radiating to his buttocks.  He was observed to be limping.  

A statement from Dr. N.G., dated in October 2011, noted that the Veteran had undergone lumbar decompression and fusion six weeks prior.  Dr. N.G. noted that the Veteran presented with intractable back pain, scoliotic deformity, L5 pars defects, and lumbar instability and had progressed to having a sensory deficit.  

The Veteran had a VA examination in October 2012.  The examiner noted diagnoses of degenerative disc disease of the lumbar spine, postoperative and lumbar radiculopathy.  The Veteran reported constant pain, mild to moderate, and numbness of the big toe and the next toe of both feet.  He reported that the numbness was not improved by surgery three weeks earlier.  With regard to flare-ups, the Veteran reported that he could not stay in one position for very long and could not bend over to pick anything up off of the floor.  The Veteran had forward flexion to 35 degrees, with objective evidence of painful motion at 25 degrees.  He had extension to 15 degrees with pain at 15 degrees.  He had right and left lateral flexion to 15 degrees, with pain at 15 degrees.  The Veteran had right lateral rotation to 30 or more degrees, with pain at 30 degrees or greater, and left lateral rotation to 25 degrees, with pain at 25 degrees.   

The Veteran had forward flexion to 25 degrees, extension to 15 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 30 degrees or greater.  The examiner noted that functional loss included less movement than normal and pain on movement.  The Veteran did not have pain on palpation or guarding severe enough to result in abnormal gait or abnormal spinal contour.  The examiner noted mild left and right radiculopathy.  Intervertebral disc syndrome did not result in incapacitating episodes requiring bedrest.   The Veteran reported that he used a cane for ambulation.  

A VA ambulatory care note dated in October 2014 noted the Veteran's report of back pain radiating to his legs.  He reported that it was so severe that he had difficulty walking.  

Upon examination in November 2010, the examiner noted pain with active motion and with repetitive motion but did not indicate the point at which painful motion of the spine occurred.  The Board notes that there is evidence of additional functional loss due to pain.  DeLuca. 8 Vet. App. at 206-07.  VA treatment records show that  the Veteran has experienced additional limitations due to severe back pain, including difficulty walking and sitting for long periods.  Resolving any doubt in the Veteran's favor, the Board finds that the criteria for the assignment of a 40 percent rating, but not higher, were approximated during the rating period prior to  October 23, 2012.  

The Board finds that a rating in excess of 40 percent is not warranted for degenerative disc disease of the lumbar spine with spondylosis.  The criteria for the next higher 50 percent rating under the General Rating Formula have not been met, as the Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine.  A rating in excess of 40 percent is also not warranted based upon incapacitating episodes, as the evidence does not show that the Veteran has had incapacitating episodes of intervertebral disc syndrome having a total duration of 6 weeks during a 12-month period.  See 38 C.F.R. § 4.71 (a), DC 5243. 

The rating criteria further provide that neurologic abnormalities are to be evaluated separately under the appropriate diagnostic code.  Service connection has been granted for left and right lower extremity radiculopathy, and separate evaluations are assigned.  The evidence does not show any other neurological manifestations of the Veteran's lumbar spine disability which warrant separate ratings.
Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. 

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321  (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected lumbar spine disability is inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

His service-connected thoracolumbar spine disability is primarily manifested by limited motion to 30 degrees at worst with additional functional loss during flare-ups.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.   See 38 C.F.R. §§ 4.40, 4.45, 4.71a, 4.124, DCs 5242, 5293, 8520.

There is no evidence in the record of symptoms of and/or impairment due to his lumbar spine disability not encompassed by the criteria for the schedular ratings assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111 (2008).

Lastly, the Board notes that, according to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b) ] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Prior to October 23, 2012, a 40 percent rating is granted for degenerative disc disease of the lumbar spine with spondylosis, subject to regulations governing the payment of monetary benefits.  

From October 23, 2012, a rating in excess of 40 percent granted for degenerative disc disease of the lumbar spine with spondylosis is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


